DELL, Judge.
Sylvia and Myron McCloud appeal from a summary judgment entered in favor of ap-pellee, Winter Park Leasing, Inc., the own*299er/lessor of a motor vehicle leased for a term not to exceed six months. The trial court entered summary judgment based upon section 324.021(9)(b), Florida Statutes (1989). We reverse.
The vehicle was leased for less than one year. Thus, section 324.021(9)(b) does not apply. The parties direct their argument to the question of beneficial ownership and rely upon Kraemer v. G.M.A.C., 556 So.2d 431 (Fla. 2d DCA 1989). In that case, the district court reasoned that G.M.A.C. was not vicariously liable under the dangerous instrumentality doctrine because:
Here, GMAC maintained none of the indicia of beneficial ownership. The long-term lessee was free to use the vehicle in any way he chose, consistent with protecting the long-term lessor’s financial interest should the lessee elect not to exercise his option to purchase.
Kraemer, 556 So.2d at 434.
At bar, we note that the trial court, when it entered its order granting summary final judgment, did not have the benefit of the supreme court’s decision in Kraemer v. General Motors Acceptance Corp., 572 So.2d 1363 (Fla.1990). The supreme court quashed the district court’s decision and held that the lessee’s contractual obligation to provide insurance, maintenance and registration of a vehicle were “duties rather than rights of beneficial ownership.” Id. at 1366. The court also stated that the manner in which the parties structured a transaction for tax purposes did not warrant the creation of a wholesale exemption to a dangerous instrumentality doctrine for long-term lessors. Therefore, the statutory designation of the owner, as provided in section 324.021(9)(a), does not change the owner’s liability under the dangerous instrumentality doctrine. Accordingly, we reverse the trial court’s entry of final summary judgment in favor of appellee and remand this case for further proceedings.
REVERSED and REMANDED.
ANSTEAD and FARMER, JJ., concur.